Citation Nr: 9919128	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.  


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

In a December 1953 rating decision, the Veterans 
Administration (now Department of Veterans Affairs (VA)) 
Regional Office in Manila, Philippines (RO) denied service 
connection for pulmonary tuberculosis. 

In a June 1995 decision, the Board of Veterans' Appeals 
(Board) concluded that the December 1953 rating decision was 
final and that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for pulmonary tuberculosis.  The Boardspecifically 
found that the veteran had served on active duty from 
December 1943 to November 1945 and that he had no status as a 
prisoner-of-war.  

In March 1996, the veteran filed a motion for reconsideration 
of the June 1995 decision.  The Senior Deputy Vice Chairman, 
by direction of the Chairman, denied the motion in July 1996.  

The present appeal has been taken from a July 1996 rating 
decision by the RO, which, in pertinent part, denied service 
connection for pulmonary tuberculosis.  In December 1997, the 
Board determined that the issue should be whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for pulmonary tuberculosis 
and remanded the case for initial consideration of that issue 
by the RO.  The RO determined that new and material evidence 
had not been submitted and the case was returned to the 
Board.  

In March 1998 and February 1999, the veteran was advised by 
the RO that he had not submitted new and material evidence 
entitling him to recognition as a former prisoner-of-war and 
of his appellate rights.  He has not submitted a notice of 
disagreement as to that matter.  


FINDINGS OF FACT

1.  The veteran's application to reopen a claim for service 
connection for pulmonary tuberculosis was denied by the Board 
in June 1995 based on a finding that new and material 
evidence had not been submitted.  

2.  Evidence submitted subsequent to that decision includes a 
certification of service, statements from the veteran, 
processing affidavits made during service and duplicates of 
previously considered personal record and medical statements.  

3.  Evidence submitted subsequent to the Board's decision 
does not contain competent evidence that pulmonary 
tuberculosis was present in service or compensably disabling 
within three years after service; the evidence submitted 
subsequent to the Board's decision also does not contain 
competent evidence that he served on active duty for a period 
other than from December 1943 to November 1945.  


CONCLUSIONS OF LAW

1.  The Board's June 1995 denial of the application to reopen 
the claim for service connection for pulmonary tuberculosis 
is final.  38 U.S.C.A. § 7104(b) (West 1991).  

2.  The evidence received subsequent to that decision is not 
new and material, and the claim for service connection for 
pulmonary tuberculosis has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A discharge certificate shows that the veteran entered active 
service in July 1942 and was separated in March 1947.  

A copy of a November 1943 Army of the Philippines Personal 
Record is associated with a physical examination report which 
found the veteran's lungs to be normal.  He was considered to 
be unfit for military service because of a varicocele and 
flat feet.  

In July 1947 and February 1948, the service department 
certified that the veteran entered active service in July 
1942 and was discharged in March 1947.  In February 1952, the 
service department reported that the veteran had active duty 
from July to September 1942 and from August 1946 to March 
1947.  He reportedly had prisoner-of-war status from 
September 1942 to January 1943 and had served with USAFIP-NL 
from December 1943 to December 1945.  He was not under 
military control from January through November 1943 or from 
December 1945 to August 1946.  

In November 1953, the service department certified that the 
veteran entered active service in December 1943 and was 
separated in November 1945.  He had recognized guerrilla 
service from December 1943 to November 1945 and regular 
Philippine Army service for about one week in November 1945.  

Evidence on file at the time of the June 1995 Board decision 
included the undated report of an official examination of the 
veteran, apparently conducted sometime between April 1946 and 
April 1947; his age is shown as 26 years on the examination 
report and a discharge certificate shows that he was born in 
April 1920.  His lungs were reported to be normal and a chest 
X-ray was reported to be negative.  

Also on file at the time of the June 1995 Board decision were 
statements from L. L. Piscoso, M.D., dated in November 1952, 
from J. G. Molano, M.D., dated in December 1952, from N. C. 
Gappi, M.D., dated in September 1973, from G. B. Guiab, M.D., 
dated in February 1977, an affidavit executed in July 1977 by 
Dr. Piscoso, and another statement from Dr. Gappi, dated in 
January 1992.  

Dr. Piscoso reported that he had treated the veteran for 
bilateral pneumonia sometime in December 1948.  Dr. Molano 
reported that he had treated the veteran for pulmonary 
tuberculosis, chronic, minimal, right, active, from November 
1952; he also reported that an X-ray had been made.  

The record at the time of the June 1995 Board decision also 
contained statements made in January 1953 by F. [redacted] and 
F. [redacted].  Both reported that the veteran developed a cold 
with a severe cough in January 1945.  Mr. [redacted] said that 
after service the veteran started spitting blood.  Mr. [redacted] 
said that the coughing "developed to be" pulmonary 
tuberculosis according to Dr. Piscoso.  A search for 
additional records in January 1953, did not locate any.  

Dr. Gappi reported in September 1973, that he had treated the 
veteran for chest pain, cough and epigastric and lumbar pain.  
He said that the present condition had started as fever, 
cough and chest and epigastric pain "last 1948 a year after 
dischrage from the Army."  Diagnoses included pulmonary 
tuberculosis.  

In February 1977, Dr. Guiab reported that after examining the 
veteran that month, his diagnoses included pulmonary 
tuberculosis, far advanced.  He said that the veteran had 
been treated for various ailments, including pulmonary 
tuberculosis, apparently during service, by Dr. F. M. Gonong 
and that and that he, Dr. Guiab, had been a medical aidman 
under Dr. Gonong.  

In an affidavit executed in July 1977, Dr. Piscoso said that 
he had treated the veteran in the early part of August 1945 
and had diagnosed pulmonary tuberculosis.  

In January 1992, Dr. Gappi reported that he had treated the 
veteran for various disorders, including a recurrent and 
chronic cough which began in 1945 and had been diagnosed as 
pulmonary tuberculosis.  Dr. Gappi reported treating the 
veteran irregularly from November 1958 to the time of the 
statement.  

In a letter dated in September 1995, the veteran said that he 
had active war service in June and July 1942, as the date of 
induction, then to December 1, 1943, the date of reinduction, 
then to November 1945, being discharged with severe physical 
disabilities in March 1947.  He also stated that he had been 
a prisoner-of-war from September 1942 to January 1943.  In a 
letter dated in September 1995, he provided details of his 
war service in 1942 and 1943.  

In June 1996, subsequent to the June 1995 Board decision, the 
veteran submitted copies of Dr. Piscoso's November 1952 
statement, Dr. Molano's December 1952 statement and Dr. 
Guiab's February 1977 statement.  The original of the 
November 1945 Army of the Philippines Personal Record and two 
Affidavits for Philippine Army Personnel, one executed in 
November 1945 and the other in May 1946, were received 
subsequent to the Board's decision.  

In February 1998, the veteran submitted a statement detailing 
the circumstances of his capture by the Japanese and 
incarceration as a prisoner of war.  

In July 1998, the service department certified that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the United States Armed Forces.  In response to an 
inquiry from the RO as to the correct dates of service, the 
service department reported in November 1998 that the 
November 1953 certification was correct and that the July 
1998 certification was erroneous.  The November 1953 
certification was that the veteran entered active service in 
December 1943, had recognized guerrilla service from December 
1943 to November 1945, regular Philippine Army service for 
about one week in November 1945, and was separated in 
November 1945.  

Analysis

Initially, the Board finds that the development directed in 
the December 1997 remand has been completed.  

The Board's June 1995 denial of service connection for 
pulmonary tuberculosis is final.  38 U.S.C.A. § 7104(b).  
Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  
Previously, the Board had to perform a two-step analysis when 
an appellant sought to reopen a claim based on additional 
evidence.  First, the Board had to determine whether the 
evidence was "new and material."  If the Board determined 
that there was new and material evidence, the claim was 
reopened and the merits evaluated in light of all of the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Veterans Appeals (as of 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) held that the two-step process set out in 
Manio for reopening claims became a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998): the VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Under either, the Board must first determine whether new and 
material evidence has been presented.   

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946 and pulmonary tuberculosis becomes 
manifest to a compensably disabling degree within three years 
of separation from such service, it shall be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

The veteran asserts that he had active duty from June 1942 to 
March 1947.  In its June 1995 decision, the Board found that 
the veteran served on active duty from December 1943 to 
November 1945 and was not entitled to recognition as a 
prisoner-of-war.  Evidence received subsequent to that 
decision with regard to active duty consists of a statement 
from the service department which confirms the dates of 
service previously accepted by the Board and does not show 
that the veteran had any service after November 1945.  The 
statement from the service department is merely confirmatory 
of evidence previously considered by the Board.  It is not 
new evidence.  

The copies of Dr. Piscoso's November 1952 statement, Dr. 
Molano's December 1952 statement and Dr. Guiab's February 
1977 statement and the original of the November 1945 personal 
record are duplicates of previously considered evidence and 
are not new evidence.  While the affidavits have not 
previously been considered, the veteran denied having any 
illnesses.  Therefore, they do not tend to show that 
pulmonary tuberculosis was present in service or compensably 
manifested within three years after service, and they are new 
and material.  

In sum, the additional evidence, to the extent that it is not 
duplicative of evidence previously on file, is not so 
signigicant that it must be considered to fairly decide the 
claim.  Hence, no new and material evidence has been received 
that warrants reopening of the claim.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  As modified by Epps v. Brown, 9 Vet. App. 341, 344 
(1996), that duty arises where the claimant has reported the 
existence of evidence which could serve to re-open a claim.  
As no outstanding available relevant evidence has been 
identified in the instant case, the VA has satisfied its duty 
to inform under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


ORDER

There being no new and material evidence, the application to 
reopen the claim for entitlement to service connection for 
pulmonary tuberculosis is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

